Title: From George Washington to Charles, marquis de La Rouërie Armand Tuffin, 14 April 1783
From: Washington, George
To: Armand Tuffin, Charles, marquis de La Rouërie


                        
                            Sir,
                            Newburgh 14th Apl 1783
                        
                        Yesterday I was honored with your favor of the 10th Instt & beg leave to assure you that the
                            expression of attachment to the people & Government of this Country & to myself in particular, has filled
                            me with pleasure & gratitude.
                        Congress have made no communication to me of their intention respecting a Peace Establishment—nor do I
                            conceive under the present state of our Finances they would incline to retain a Regiment of Cavalry in pay. The expence
                            without adequate object would be too great for the oeconomy we must observe. the offer of your Services must however be
                            considered as an honourable testimonial of the sincerety of your profession but as it is your request to me to make no
                            mention of the application you may rest assured of my silence. With great esteem & regd I have the honor to be Sir
                            Yr Most Ob. Ser.
                        
                            Go: Washington
                        
                        
                            P.S. Since writing the above, I have been informed that a Comee of Congress is appointed to take the
                                objects mentioned in your letter into consideration but I am ignorant of what they have adopted, or may adopt in
                                fixing a Plan for Peace.
                        
                    